Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-12 and 14 are all the claims.
2.	Claims 1-6 and 12 are amended in the Response of 12/23/2021.
3.	Claims 8-11 and 14 are withdrawn.
4.	Claims 1-7 and 12 are all the claims under examination.
5.	This Office Action contains new grounds for objection. This Office Action is final.

Drawings
6.	The replacement drawing sheets for Figures 3 and 5 were received on 12/23/2019.  These drawings are accepted by the Examiner.

Withdrawal of Objections
Specification
7.	The objection to the disclosure because of informalities is withdrawn.
a) The objection to the figure legends for Figures 3 and 5 being deficient in providing the sequence identifiers for those polypeptides > 4 amino acids in length and those polynucleotides > 10 nucleic acids in length is withdrawn. Rather than simply amending the figure legends in the specification, Applicants have filed replacement drawing sheets for those figures in their entirety.
> 4 amino acids in length and polynucleotides > 10 nucleic acids in length is withdrawn in view of the amended specification.
c) The objection to the improper use of the term, e.g., Tris, Tween, Vectastain, Smarter Race, which is a trade name or a mark used in commerce is withdrawn.

Claim Objections
8.	The objections to Claims 2-5 and 12 because of informalities:  
a) Claim 2 is amended to recite “wherein the humanized antibody comprises the variable region of the heavy chain sequencecomprising an amino acid sequence set forth in any one of SEQ ID NOs: 21-25.”  
b) Claim 3 is amended to recite “wherein the humanized antibody comprises the variable region of the light chain sequence comprising an amino acid sequence[[s]] set forth in SEQ ID NO: 26 or SEQ ID NO: 27.”
c) Claim 4 is amended to recite “wherein the humanized antibody comprises the heavy chain sequence comprising an amino acid sequence set forth in any one of SEQ ID NO: 5, SEQ ID NO: 7, SEQ ID NO: 9, SEQ ID NO: 11 or SEQ ID NO: 13.”
d) Claim 5 is amended to recite “wherein the humanized antibody comprises the light chain sequence comprising an amino acid sequence set forth in SEQ ID NO: 15 or SEQ ID NO: 17.”
e) Claim 12 is amended to recite “comprising the humanized antibody or a functional fragment thereof according to claim 1.”
Withdrawal  of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The rejection of Claims 6-7 because the phrase “mouse-human chimeric antibody 16A or a functional fragment thereof” has no clear, universally accepted meaning in the art is withdrawn. Applicants have amended Claim 16 to delete the term “A16.” 

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	The rejection of Claims 1-7 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
bona fide effort to amend generic Claims 1 and 5 to recite the antigen to which the antibody binds, namely, the MUC1 glycopeptide epitope RPAPGS(GalNAc)TAPPAHG SEQ ID NO.:34, is appreciated.
	However, the sequence listing filed with the Response of 12/23/2021 is defective to the extent that searching the sequence is precluded. Accordingly, the rejection is maintained and new grounds for objection set forth below.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	The rejection of Claims 1, 6-7 and 12 under 35 U.S.C. 103 as being unpatentable over Song et al. (IDS 10/21/2020) in view of Fiedler et al (IDS 10/21/2020) and as evidenced by the instant specification is maintained.

	Applicants allege there is no disclosure of the specific claimed amino acid sequences for CDRH1, CDRH2, CDRH3, CDRLI1, CDRL2 and CDRL3 as recited in claim 1. In addition, the claims are directed to a humanized antibody that is not the same as Song, which does not report or disclose any sequence information. There is no suggestion from Song that the claimed antibody would be capable of binding to the lung cancer cells as shown in the present disclosure, which is clearly related to the recited sequences that form the binding region of the humanized antibody or functional fraction thereof. The claimed antibody also shows antitumor efficacy as shown in examples 7 and 8 of the present disclosure, which is also not obvious from the disclosure of Song.
	Response to Arguments
In response to applicants’ argument that they have discovered that humanized antibodies incorporating the VH CDR1-3 and VLCDR1-3 from the same 16A antibody of Song, have antitumor efficacy, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. Still further, that none of the elected and examined claims are drawn to a treatment is irrelevant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action.  A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust.  The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants.  Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would re­move from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Song states in Table 1 that the16A MUC1 antibody binds the instant antigen in breast cancer patients. Song states in Table II the 16A antibody has 25-folder higher affinity to binding glycosylated MUC1 peptides than non-glycosylated peptides. Song 
Fiedler teaches the success of the first humanized anti-MUC1 antibody directed to a glycopeptide epitope as for the instant 16A antibody in human cancer treatment, in vivo. The antibody of Fiedler is binds the epitope PDTRP (Pro-Asp-Thr-Arg-Pro) motif containing a specifically glyco-modified threonine residue (T), the sequence listing filed with the Response of 12/23/2021 is defective to the extent that searching the sequence of SEQ ID NO 34 in amended Claims 1, 6 and 12 is precluded.
	Accordingly, where there is measured success in human clinical trial for an antibody that binds with high affinity to a MUC1 gluco-protein, can be humanized without loss of its binding function, the ordinary artisan would have been motivated to have engineered human domains into the 16A frameworks for the reasons that the Fiedler humanized antibody was done so.
	The rejection is maintained.

New Grounds for Objection
Nucleotide and/or Amino Acid Sequence Disclosures
12.	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825. This application contains a “Sequence Listing” as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3)). A copy of the "Sequence Listing" in computer readable form (CRF) has been submitted; however, the content of the CRF does not comply with one or more of the requirements of 37 CFR 1.822 through 1.824, as indicated in the "Error Report" that indicates the "Sequence Listing" could not be accepted. Refer to attachment or PAIR document "Computer Readable Form (CRF) for Sequence Listing – Defective" dated 12/28/2021. Applicants are advised to consult Private PAIR for the copy of the STIC report.
Required response – Applicant must provide:
A replacement "Sequence Listing" part of the disclosure, as described above in item 1); together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(b)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4). 
If the replacement "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter and
An amendment to the specification to remove the “Sequence Listing previously submitted as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3))
If the replacement "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, Applicant must also provide:
A CRF in accordance with 1.821(e)(1) or 1.821(e)(2) as required by 37 CFR 1.825(b)(6)(ii); and
Statement according to item 2) a) or b) above.

Conclusion
13.	No claims are allowed.
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643